Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 103

1.	In the event that the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-5, 7 and 9 is/are rejected under 35 U.S.C. 103 as being 	unpatentable over Chang et al. US2015/0355693 in view of Blalock et al. 	US2015/0038844.

	Per claim 1 Chang et al. teaches a system (1 & H, see fig.1-4; [0004], “handheld electronic devices, such as handheld computers, handheld game consoles, mobile phones, e-book readers, smart phones, tablets or phablets”), comprising: a frame (1, see fig.2; [0023]) including a plenum (11, see fig.2) having an input port (see annotated fig.2) and one or more output ports (14, see fig.2-4); a fan (2) secured to the frame that is configured to move air through the plenum from the input port to the one or more output ports (see fig.2-4; [0024]), the plenum having a first portion at the input port adjacent to the fan (see annotated fig.2) and a second portion at the one or more output ports (see annotated fig.2), the first portion having a first width, and the second portion having a second width that is greater than the first width (see fig.2); and a circuitry (H and/or 3; [0004], “handheld electronic device (H) such as computers, game consoles etc. are known to have circuitry that generate heat”, [0027], [0029]-[0032]) that is outside of the plenum and that generates heat (see fig.2) that is transferred into the plenum with the fan for removal by the air flowing through the plenum ([0029]-[0032]).  
	Chang et al. does not explicitly teach an ultrasound imaging system
	Blalock et al. however discloses an ultrasound imaging system (500 & 10, see fig.3A; [0029], [0064], [0067]-[0074]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use the system of Chang et al. as an ultrasound imaging system as taught by Blalock et al., because it enables a low cost, easily accessible, portable and easy-to-use operation of the ultrasound imaging system by a trained medical operator. 


    PNG
    media_image1.png
    623
    563
    media_image1.png
    Greyscale

Per claim 4 Chang et al. in view of Blalock et al. teaches the ultrasound imaging system of claim 1, further comprising a cover (see fig.2-4, “handheld electronic device  H casing is also a cover”) on a top portion (12) of the frame (1, see fig.2-3) to seal the plenum (see fig.2-4), wherein the top portion includes a sidewall (111 & 121, see fig.2-4) that extends along a perimeter of a bottom portion of the frame and a recess to receive the cover to seal the plenum (see fig.2-4), and the circuitry is on an exterior surface of the bottom portion of the frame (see fig.2-4, “handheld electronic device H includes circuitry, and Handheld electronic device H is shown to be on an exterior surface of the bottom portion of the frame”).  
	Per claim 5 Chang et al. in view of Blalock et al. discloses substantially all the limitations of the claim(s) except for the ultrasound imaging system of claim 1,  wherein the one or more output ports include two output ports exiting on opposite sides of the frame.  
	It would have been an obvious matter of design choice before the effective filing date of the claimed invention to a person having ordinary skill in the art to make the output ports include two outputs exiting on opposite sides of the frame, because it enables additional openings to effectively dissipate heat from the frame, thus ensuring a well cooled and functional ultrasound imaging system, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
	Per claim 7 Chang et al. in view of Blalock et al. teaches the ultrasound imaging system of claim 1, wherein the circuitry (H; [0004]) includes a display positioned adjacent to an exterior surface of a top portion of the frame (see fig.2, “Examiner note: the top portion of H is the display”).  
Per claim 9 Chang et al. in view of Blalock et al. teaches the ultrasound imaging system of claim 1, wherein the air moves in a unilateral direction in the plenum (see fig.2-4).  

Claim(s) 2 & 10-11 is/are rejected under 35 U.S.C. 103 as being 	unpatentable over 	Chang et al. US2015/0355693 in view of Blalock et al. 	US2015/0038844 as applied to claim 1 above and further in view of 	Robertson, Jr. et al. US5689403.
	
	Per claim 2 Chang et al. in view of Blalock et al. teaches the ultrasound imaging system of claim 1, 
	Chang et al. in view of Blalock does not explicitly teach wherein the plenum includes cooling fins.  
	Robertson, Jr. et al. however discloses wherein a plenum (215) includes cooling fins (115, see fig.2; col.3, line 23-43).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have cooling fins as taught by Robertson, Jr. et al. in the plenum of Chang et al. in view of Blalock et al. because it increases the thermal dissipation capacity of heat from the circuitry of Chang et al. in view of Blalock et al., thus ensuring an effectively cooled ultrasound imaging system.  
	Per claim 10 Chang et al. in view of Blalock et al. teaches the ultrasound imaging system of claim 1, 
	Chang et al. in view of Blalock do not explicitly teach wherein the plenum is environmentally sealed to prevent contaminants from coming into contact with the circuitry when the air moves through the plenum.  
	Robertson, Jr. et al. however discloses wherein a plenum is environmentally sealed to prevent contaminants from coming into contact with a circuitry when the air moves through the plenum (col.3, line 5-22).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have an environmentally sealed plenum as taught by Robertson, Jr. et al. in the ultrasound imaging system of Chang et al. in view of Blalock et al., because it ensures that the circuitry of Chang et al. in view of Blalock et al. is free from water or contaminants that can affect the proper operation of the ultrasound imaging system.   
	Per claim 11 Chang et al. in view of Blalock et al. teaches the ultrasound imaging system of claim 1, 
	Chang et al. in view of Blalock et al. does not explicitly teach wherein the plenum and the fan are configured to maintain a temperature in a heat conductive material of the frame to be less than a threshold temperature.  
	Robertson, Jr. et al. however discloses wherein the plenum (215) and the fan (130) are configured to maintain a temperature in a heat conductive material of the frame (col.2, line 9-37).  
	Chang et al. in view of Blalock et al. and Robertson, Jr. et al. do not teach a temperature in a heat conductive material be less than a threshold temperature 
	Official notice it taken that having a fan and plenum to cool a heat conductive material to be less than a threshold temperature is well known in the art.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have a plenum and fan configured to maintain a temperature in a heat conductive material to be less than a threshold temperature, because it ensures an optimum temperature of operation of the ultrasound imaging system, thus ensuring proper operation of the ultrasound imaging system. 

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over 	Chang et al. US2015/0355693 in view of Blalock et al. US2015/0038844 as 	applied to claim 1 and further in view of Li et al. US2014/0235156.

	Per claim 3 Chang et al. in view of Blalock et al. teaches the ultrasound imaging system of claim 1, wherein the frame includes a first sidewall (see fig.2) and a second sidewall (see fig.2) that is adjacent to the first sidewall (fig.2), and the one or more output ports (14) include a first output port on the first sidewall (see fig.2).  
	Chang et al. in view of Blalock et al. does not explicitly teach a second sidewall opposite the first sidewall, and a second output port on the second sidewall 
	Li et al. however discloses a second output port (13’) on the second sidewall (see fig.10).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have a first output port on the first sidewall as taught by Li et al. in the ultrasound imaging system of Chang et al. in view of Blalock, because it enables enhanced dissipation of heat via the extra output port, thus ensuring a well cooled ultrasound imaging system.
It would have been an obvious matter of design choice before the effective filing date of the claimed invention to a person having ordinary skill in the art to make the first output ports opposite the second output ports, because it enables additional openings to effectively dissipate heat from the frame, thus ensuring a well cooled and functional ultrasound imaging system, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over 	Chang et al. US2015/0355693 in view of Blalock et al. US2015/0038844 as 	applied to claim 1, and further in view of Yeo US2014/0009900.

	Per claim 6 Chang et al. in view of Blalock et al. teaches the ultrasound imaging system of claim 1, 
	Chang et al. in view of Blalock et al. do not explicitly teach further comprising a housing surrounding the frame. 	
	Yeo however discloses further comprising a housing (30; [0017], [0027]-[0028]) surrounding a portable device (3, see fig.2-3 & 7; [0040]). 	
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have a housing surrounding the frame as taught by Yeo in the ultrasound imaging system of Chang et al. in view of Blalock et al., because the housing enables the frame including the portable electronic to be secured to a structure for easy use and operation. 
		
Claim(s) 12 and 18-20 is/are rejected under 35 U.S.C. 103 as being 	unpatentable over Stoddard et al. US2017/0043189 in a first embodiment  in 	view of Stoddard et al. US2017/0043189 in a second embodiment. 

	Per claim 12 Stoddard et al. in a first embodiment teaches an ultrasound imaging system (10) including: a frame (20) having a display (15, see fig.1) and a circuitry (22; [0076]-[0077]) mounted thereon; one or more fans ([0013], [0072]) to provide active cooling for the ultrasound system ([0013], [0072]); and a chamber (29; [0081]) within the frame through which air moved by the one or more fans is passed (see fig.9A-9B), wherein the chamber (29) includes external surfaces (18a,b; [0079]-[0081]) that are thermally coupled to the display and the circuitry that are outside the chamber (see fig.1 & 9A; [0072], [0076]-[0077], [0079]-[0081], [0093]), and heat generated by the display and the circuitry is transferred through the external surfaces into an interior portion of the chamber (see fig.1 & 9A; [0072], [0076]-[0077], [0079]-[0081], [0093], “circuit boards and display components are known to generate heat”) for removal by the air moved through the interior portion of the chamber ([0093]).  
	Stoddard in a first embodiment does not explicitly teach a display and a circuitry mounted thereon that are sealed with the frame so that the ultrasound imaging system is environmentally sealed
	Stoddard however in a second embodiment discloses a display and a circuitry mounted thereon that are sealed with the frame so that the ultrasound imaging system is environmentally sealed ([0108]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have a frame that is environmentally sealed as taught by Stoddard in a second embodiment in the ultrasound imaging system of Stoddard in a first embodiment, because it ensures that the ultrasound imaging system can be used with liquid substances without affecting the internal components of the system and ultimately affecting the ultrasound imaging system. 
	Per claim 18 Stoddard et al. in a first embodiment in view of Stoddard in a second embodiment teaches the ultrasound imaging system of claim 12, wherein the interior portion of the chamber is environmentally sealed to keep contaminants flowing through the chamber from coming into contact with the circuitry and the display ([0108], “components of the display and the circuits are sealed”).  
	Per claim 19 Stoddard et al. in a first embodiment in view of Stoddard in a second embodiment teaches the ultrasound imaging system of claim 12, wherein the display is positioned adjacent to an exterior upper surface of the chamber (see fig.1).  
	Per claim 20 Stoddard et al. in a first embodiment in view of Stoddard in a second embodiment teaches the ultrasound imaging system of claim 12, wherein the one or more fans are ingress protected ([0013], [0108], see fig.1, 9A & 9B, “sealed”).

Allowable Subject matter

2.	Claims 8, 13-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Per claim 8 the ultrasound imaging system of claim 1, wherein: the first portion includes a funnel area that channels the air from the input port adjacent to the fan to the one or more output ports; and the circuitry includes first circuit elements and second circuit elements, the first circuit elements drawing more power than the second circuit elements, one or more of the first circuit elements being located closer to the funnel area than the second circuit elements.  
	Per claim 13 the ultrasound imaging system of claim 12, wherein the chamber includes an input port adjacent to the one or more fans and one or more output ports, a first portion at the input port having a first width and a second portion at the one or more output ports 105767P8158C211having a second width that is greater than the first width for the air to move faster in the first portion than in the second portion. 
	Per claim 14-17, depends on claim 13 therefore allowable for the same reason.
Email Communication

3	Applicant is encouraged to authorize the Examiner to communicate via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web.  See MPEP 502.01, 502, 502.05.
Conclusion

4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Pinch et al. US2017/0065259 discloses a medical imaging device including a housing having electronics and a heat sink. The heat sink is positioned near a first end of the housing, a groove that is configured to receive at least a portion of an operator's hand is positioned at a second end of the housing. A heat pipe in the housing extends from the electronics toward the first end of the housing and is configured to transfer heat produced by the electronics toward the heat sink and away from the groove.
	Saravis US2018/0307284 discloses a temperature regulating mount.
	Pelissier et al. US2009/0043204 discloses A hand-held ultrasonic imaging device is provided with a removable transducer array. The imaging device has a housing, a display on the housing, and a transducer assembly including a transducer array detachably coupled to the housing. 
	Applicants are directed to consider additional pertinent prior are included on the Notice of References Cited (PTOL 892) attached herewith. The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A MATEY whose telephone number is (571)270-5648. The examiner can normally be reached Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAYPRAKASH GANDHI can be reached on 5712723740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL A MATEY/
Examiner, Art Unit 2835